The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus do not constitute an offer to sell these securities and are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Filed Pursuant to Rule 424(b)(3) Registration No. 333-156187 SUBJECT TO COMPLETION PRELIMINARY PROSPECTUS SUPPLEMENT DATED SEPTEMBER 22, PROSPECTUS SUPPLEMENT (To short form base shelf prospectus dated December 23, US$ Thomson Reuters Corporation %Notes due 20 We will pay interest on the notes onandof each year, beginning on, 20. Thenotes will mature on, 20.
